DETAILED ACTION
Notice to Applicant
This communication is in response to amendment and remarks filed 6/16/22.  Claims 1, 6-8, and 14 have been amended.  Claims 1-14 are pending.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

 Revised Patent Eligibility Guidance (PEG): Step 1:
 	Claims 1-5 and 11-12 are drawn to a virtual consultation method, which is within the four statutory categories (i.e. process).   Claims 6-10 and 13-14 are drawn to a device for virtual consultation (i.e. machine).   
 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
 
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
(currently amended) A virtual consultation method configured for an electronic device, the method comprising the steps of:
receiving, via an output/input device, physiological information of a user, wherein the physiological information is acquired by a sensing device configured to monitor at least one physiological condition of the user; 
determining a customized measurement range for monitoring one of the at least one physiological condition of the user based on history data of the user;
analyzing, via a processor, the physiological information to obtain an analysis result; 
adjusting, via the processor, weights of a plurality of question based on the analysis result and determining at least one question applicable to the user and an order of the at least one question based on the weights; 
and outputting, via the output/input device, the at least one question based on the order to simulate a question that a healthcare professional might ask  the user during consultation.

The limitations of receiving physiological information of a user; analyzing the physiological information; adjusting weights of a plurality of questions; determining at least one question and an order of the at least one question based on the weights; and outputting the at least one question as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is a method of exchanging information, analyzing the information and determining a question to simulate a virtual consultation.  This is a method of managing interactions and information between a patient and a medical provider thus falling into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting a processor and input/output device language, nothing in the claim element precludes the steps from being a method exchanging information between people.  If a claim limitation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Independent claim 6 teaches substantially similar limitations as claim 1 and recites the same abstract idea for the same reasons outlined above.  

In relation to claims 2 and 7 these claims specify obtaining answer content; determining a risk level; and outputting an output message, covers interactions between people or managing personal behavior or relationships

In relation to claims 3-5; 8-10; 11 and 13, these claims specify adjusting weights of the plurality of questions, determining a question and an order of the question; performing a feature extraction operation, normalizing the plurality of features, and training the model; and sorting the physiological conditions according to the risk levels which are mental processes as they are an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
(currently amended) A virtual consultation method configured for an electronic device, the method comprising the steps of:
receiving, via an output/input device, physiological information of a user, wherein the physiological information is acquired by a sensing device configured to monitor at least one physiological condition of the user; 
determining a customized measurement range for monitoring one of the at least one physiological condition of the user based on history data of the user;
analyzing, via a processor, the physiological information to obtain an analysis result; 
adjusting, via the processor, weights of a plurality of question based on the analysis result and determining at least one question applicable to the user and an order of the at least one question based on the weights; 
and outputting, via the output/input device, the at least one question based on the order to simulate a question that a healthcare professional might ask  the user during consultation.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions by an electronic device; output/input device; and processor amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph paras. [0012] – [0013] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of performing the functions by an electronic device and/or a processor merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 and analogous independent claim 6 does not recite additional elements that integrate the judicial exception into a practical application.
 The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
 Claims 11, 13: These claims recite that the output visually annotates the suboptimal input data point which therefore merely represent insignificant extra-solution (data output) activity (see MPEP § 2106.05(g)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  
 The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-14 are ineligible under 35 USC §101.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansson (2018/0122509) in view of Perlroth (2017/0262609).

As per claim1, Christiansson teaches a virtual consultation method configured for an electronic device, the method comprising the steps of:
 receiving, via an output/input device, physiological information of a user, wherein the physiological information is acquired by a sensing device configured to monitor at least one physiological condition of the user (Christiansson; para. [0030] an electronic device, for example a smartphone 100 having a software application performed thereon, a network-connected cloud server 103 having a database 130 operatively connected thereto, and the performance of self-regulation methods for real-time training based on one or multiple measured behavioral-physiology parameters, for example health parameters HP. Health parameters can be measured via sensors 106, 107, and a sophisticated intelligent software, application program interface); 
determining a customized measurement range for monitoring one of the at least one physiological condition of the user based on history data of the user (Christiansson; para. [0036]  Comparison process 117 is based on pre-exercise recorded data, monitored values and ranges during the measure and post measure of health parameters; para. [0037] each step having it norm value ranges and comparison with previous readings);
analyzing, via a processor, the physiological information to obtain an analysis result (Christiansson; para. [0032] a full or detailed user profile 112A can be stored on server 103 with database 130 to be accessible via server 103, user baselines 112B can be accessed and updated via server 103, user data can be analyzed with a process 112C that allows to analyze user data based on the measured raw health parameters HP); 
adjusting, via the processor, a plurality of question based on the analysis result and determining at least one question applicable to the user and an order of the at least one question (Christiansson; para. [0032]  user data can be analyzed with a process 112C that allows to analyze user data based on the measured raw health parameters HP, determine and ask the user AEFDQ questions by a prompt, and the compares the answers to the AEFDQ questions with the raw data, and to provide for raw user feedback and instructions (see steps S40, S50 of FIG. 2), can also be performed via server 103, a user evaluation feedback loop or process 112D can be performed); 
and outputting, via the output/input device, the at least one question based on the order (Christiansson; para. [0033] The system 10 and method 20 can ask for the user for one or more contextual inputs or indictors 110 via a data input interface 111).  The limitation to simulate a question that a healthcare professional might ask  the user during consultation considered a statement of intended use and not given patentable weight.  

Christiansson does not expressly teach adjusting weights of a plurality of questions based on the analysis result and determining an order of the at least one question based on the weights.  However, this is old and well-known in the art as evidenced by Perlroth.  Christiansson para. [0042] teaches a question and answer session that is based on a tree of questions, or questions and answers designed by an expert.  Perlroth para. [0039] teaches a patient screener model that selects subsequent screening questions based on patient’s responses to previous responses.  The order to present the sequence of questions is learned through training on training data.  Perlroth para. [0004] teaches generating machine learning models associated with the patient using demographic information and responses and trains the models over time using responses to the screening questions as well as other data.  It would have been obvious to one of ordinary skill in the art to add the patient screener model as taught by Perlroth to the Christiansson teachings with the motivation of providing a personalized risk assessment (Perlroth; paras. [0003], [0004]). 

As per claim 2, Christiansson teaches the virtual consultation method as claimed in claim 1, further comprising the steps of: 
obtaining, via the output/input device, at least one answer content from the user in response to the at least one question from the user (Christiansson; para. [0036] Data input interface 111 of smartphone 100 can prompt user for answers related to at least one of the actual context of the user, and the actual physical, mental, emotional, and behavioral status to determine a heath index…); 
determining, via the processor, a risk level associated with the at least one physiological condition based on the at least one answer content (Christiansson; para. [0036] (…this data can be repeatedly analyzed by the local data analysis process 109, for example based on changes of context measured, or changes of one or more health parameters versus the corresponding base line); and 
outputting, via the output/input device, at least one output message (Christiansson; para. [0036] For example, instructions or suggestions in the form of a message can be displayed on the touchscreen of smartphone 100 of the user.)

As per claim 3, Christiansson teaches the virtual consultation method as claimed in claim 1, wherein the method further comprises the steps of: 
obtaining, via the output/input device, at least one answer content from the user in response to the at least one a question and the order of the at least one question (Christiansson; para. [0032] determine and ask the user AEFDQ questions by a prompt, and the compares the answers to the AEFDQ questions with the raw data, and to provide for raw user feedback and instructions (see steps S40, S50 of FIG. 2), can also be performed via server 103; para. [0042] This question and answer session that is performed by step S50 can be based on a tree of questions, or questions and answers session that has been designed by an expert in the field of the health parameter in question); 

Christiansson does not expressly teach adjusting, via the processor, the weights of the plurality of questions based on the analysis result, the at least one answer content, and the order of the at least one question and determining at least one question other than the at least one question applicable to the user and an order of the at least one question other than the at least one question based on the weights.  However, this is old and well-known in the art as evidenced by Perlroth.  Christiansson para. [0042] teaches a question and answer session that is based on a tree of questions, or questions and answers designed by an expert.  Perlroth para. [0039] teaches a patient screener model that selects subsequent screening questions based on patient’s responses to previous responses.  The order to present the sequence of questions is learned through training on training data.  Perlroth para. [0004] teaches generating machine learning models associated with the patient using demographic information and responses and trains the models over time using responses to the screening questions as well as other data.  It would have been obvious to one of ordinary skill in the art to add the patient screener model as taught by Perlroth to the Christiansson teachings with the motivation of providing a personalized risk assessment (Perlroth; paras. [0003], [0004]). 

As per claim 4, Christiansson teaches a virtual consultation method as claimed in claim 1, wherein the step of analyzing the physiological information to obtain the analysis result further comprises: 
inputting, via the processor, the physiological information in a model to obtain the analysis result (Christiansson; para. [0036]  this data can be repeatedly analyzed by the local data analysis process 109, for example based on changes of context measured, or changes of one or more health parameters versus the corresponding base line. With an analysis process or method 113, instant action solution (IAS) or suggest training protocol (STP) can determined, refined, and updated, and communicated via the user interface of smartphone 100 to user); 
	
Christiansson teaches adjusting, via the processor, the weights of the plurality of questions based on the analysis result through the model and determining the at least one question applicable to the user and the order of the at least one question according based on the weights.  However, this is old and well-known in the art as evidenced by Perlroth.  Christiansson para. [0042] teaches a question and answer session that is based on a tree of questions, or questions and answers designed by an expert.  Perlroth para. [0039] teaches a patient screener model that selects subsequent screening questions based on patient’s responses to previous responses.  The order to present the sequence of questions is learned through training on training data.  Perlroth para. [0004] teaches generating machine learning models associated with the patient using demographic information and responses and trains the models over time using responses to the screening questions as well as other data.  It would have been obvious to one of ordinary skill in the art to add the patient screener model as taught by Perlroth to the Christiansson teachings with the motivation of providing a personalized risk assessment (Perlroth; paras. [0003], [0004]).

As per claim 5, Christiansson teaches the virtual consultation method as claimed in claim 4, wherein before the step of inputting the physiological information in the model to obtain the analysis result, the method further comprises: 
collecting, via the processor, training data of the at least one physiological condition based on the physiological information (para. [0036] Data input interface 111 of smartphone 100 can prompt user for answers related to at least one of the actual context of the user, and the actual physical, mental, emotional, and behavioral status to determine a heath index, and this data can be repeatedly analyzed by the local data analysis process 109, for example based on changes of context measured, or changes of one or more health parameters versus the corresponding base line); 
performing, via the processor, a feature extraction operation on the training data to obtain a plurality of features (para. [0036] With an analysis process or method 113, instant action solution (IAS) or suggest training protocol (STP) can determined, refined, and updated, and communicated via the user interface of smartphone 100 to user, based on the AEFDQ questions 108. – The IAS or STP reads on a “feature extraction operation”); 
normalizing, via the processor, the plurality of features along with other data of other users to obtain first normalization data (para. [0047] First, the data in the form of answers A are processed by a decision tree DT step S72, to provide for standard normalized values for the health parameters HP, to calculate personalized base line values for the user, and to analyze trends over time.); 
normalizing, via the processor, the first normalization data along with history data of the user to obtain second normalization data (para. [0048] Next, in a step S74, the normalized values of the measured health parameters HP, the personalized baseline values, and the trends of the health parameters HP can be subjected to a knowledge graph KG analysis, as exemplarily shown in FIG. 4B, to determine values and historical data for each one of the health segments HS); and 
training, via the processor, the model based on the second normalization data to generate the trained model (para. [0048]  In this analysis by the knowledge graph KG, based on the personal data of the user, including the data of the answers of step S72 and the basic user profile 109A, each one of the health segments HS are weighted with weights W, and at least some of the links between health segments HS are weighted with weights WL – Knowledge Graph (KG) analysis reads on “trained model”.)
It is also noted that Applicant’s specification para. [0023] teaches how to train a model may be obtained from the prior art and a related description is not provided.  

Claims 6-10 repeats substantially similar limitations as claims 1-5 and the reasons for rejection are incorporated herein.  

As per claim 11, Christiansson teaches the virtual consultation method as claimed in claim 2, wherein when the at least one output message includes a plurality of physiological conditions, sorting the physiological conditions, via the processor, according to the risk levels of the physiological conditions (para. [0049] the specific related expert feedback (SREF) includes an presentation of at least one of a current state, predicted state, and optimal state that is presented to the user, based on data history and the current values of the health segments HS).

As per claim 12, Christiansson teaches the virtual consultation method as claimed in claim 2, wherein the method further comprises the steps of: outputting, via the output/input device, an integrated report comprising the at least one output message (para. [0049] the specific related expert feedback (SREF) includes an presentation of at least one of a current state, predicted state, and optimal state that is presented to the user, based on data history and the current values of the health segments HS).

Claims 13-14 repeat substantially similar limitations as claims 11-12 and the reasons for rejection are incorporated herein.  


Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. 

On pg. 9 of the Remarks, Applicant traverses the current rejection under 35 USC 101.  Applicant argues on pg. 10 of the Remarks that the claims include an additional element that reflect an improvement of the healthcare informatics technical field to reach early prevention of diseases.  However Applicant does not explain in any detail what specific technical improvements are taught by the claim.  Paragraph [0030] of the specification only generally describes an electronic device used for receiving physiological information and simulating a virtual consultation.  Applicant has not pointed to any improvement in the functioning of the computer or a technical to amount to a practical application.

Applicant further argues that the claims include an “inventive concept.” Applicant argues that the receiving of physiological information and determining a customized range steps as taught in claim 1 and are not well-understood, routine and conventional activity in the field.  However, as indicated in the above rejection, the receiving and determining steps are part of the abstract idea and directed to certain methods of organizing human activity.  They are not considered as additional elements in step 2A(2) of the subject matter analysis.  

On pg. 11 of the Remarks Applicant traverses the rejection of the claims under 35 USC 103.  Applicant argues that Christiansson in view of Perlroth fails to teach receiving physiological information and determining a customized measurement range for monitoring the condition of the user.  Applicant cites to paragraph [0024] which teaches providing a warning when the measured blood pressure exceeds a customized range.  It is noted that although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.  The claims do not actually teach analyzing or comparing the physiological data to the customized range.  Claim 1 only requires determining a range but not application of that range to the data.  The rejection above has been updated to incorporate this new limitation.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest foreign prior art of record Hill (WO 2016079506 A1) teaches a dynamic disease model that is unique to a particular patient.  The dynamic disease model is updateable with additional patient measurements and/or information to refine the prognosis and/or treatment plan.  The closest non-patent literature of record Chen (Chen, Yinpeng; Xu, Weiwei; Sundaram, Hari; Rikakis, Thanassis; Liu, Sheng Min.  A Dynamic Decision Network Framework for Online Media Adaptation in Stroke Rehabilitation.   ACM TRANSACTIONS ON MULTIMEDIA COMPUTING COMMUNICATIONS AND APPLICATIONS
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
5.1 ASSOC COMPUTING MACHINERY. (Oct 2008)) teaches a Dynamic Decision Network (DDN) for online media adaptation. Chen teaches training DDN mixtures per patient, per session. The mixture models address two basic questions-(a) given a specific adaptation suggested by the domain experts, predict the patient performance, and (b) given the expected performance, determine the optimal adaptation decision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/2/22